                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                              __________________________


LARRY FULLER,

               Plaintiff,
v.                                                          Case No. 1:19-CV-482

JPMORGAN CHASE BANK, N.A., JAMIE                            HON. GORDON J. QUIST
DIMON CHAIRMAN & CEO JPMORGAN
CHASE BANK, N.A., SCHNEIDERMAN &
SHERMAN, P.C., MARSHA SANDERSON,
and TROTT LAW,

            Defendants.
_________________________________/

                                           OPINION

       Plaintiff, Larry Fuller, proceeding pro se, filed a sixteen-count Complaint against

Defendants, JPMorgan Chase Bank, N.A. (Chase); Jamie Dimon, Chairman and CEO of Chase;

Schneiderman & Sherman, P.C.; Marsha Sanderson; and Trott Law, in the Kalamazoo County

Circuit Court on or about May 17, 2019, alleging numerous claims based on federal and state law.

On June 17, 2019, Defendants JP Morgan and Dimon removed the case to this Court, alleging the

existence of both federal question and diversity jurisdiction. (ECF No. 1.) All of Fuller’s claims

arise out of Chase’s nonjudicial foreclosure of a mortgage on Fuller’s real property. On August 7,

2019, the Court dismissed Count 16 of the complaint—which alleged that Defendants violated the

automatic stay provision of the United States Bankruptcy Code, 11 U.S.C. § 362—for lack of

jurisdiction. (ECF No. 28.)

       JP Morgan, Schneiderman & Sherman, and Trott Law have filed motions to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. In addition, Defendant

Dimon has filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack
of personal jurisdiction. Fuller has failed to respond to Defendants’ motions with the time provided

under Western District of Michigan Local Civil Rule 7.2(c).

         For the reasons set forth below, the Court will grant Defendants’ motions and dismiss the

Complaint with prejudice. In addition, the Court will deny Fuller’s motion for a temporary

restraining order.

                                                 I. BACKGROUND

         The following facts are based on the allegations in Fuller’s Complaint, the documents

attached to the Complaint, matters of public record, and exhibits attached to Defendants’ motions

and briefs that are referred to in the Complaint.1

         On March 19, 2003, Fuller obtained a mortgage loan from Bank One, N.A. in the amount

of $303,500, to purchase real property known as 530 West South Street, Kalamazoo, Michigan

49007 (Property). (ECF No. 1-1 at PageID.16; ECF No. 21-1 at PageID.395.) Fuller granted a

mortgage (Mortgage) on the Property to Mortgage Electronic Registration Systems, Inc. (MERS)

to secure repayment of the loan. (ECF No. 21-1 at PageID.395.) On or about April 3, 2012, MERS

assigned the Mortgage to Chase, and the assignment was recorded in the Kalamazoo County

Register of Deeds as instrument number 2012-010402. (Id. at PageID.411.)

         At some point, Fuller defaulted on his loan. On October 3, 2015, Fuller entered into a Loan

Modification Agreement (LMA) with Chase, which provided that the new principal balance for the

loan was $395,942.91. (Id. at PageID.413–14.) The LMA was recorded with the Kalamazoo

County Register of Deeds on December 19, 2013, as instrument number 2013-049798. Eventually,


         1
            Although a court is normally precluded from considering matters outside of the pleadings in addressing a
motion under Rule 12(b)(6), courts may consider various documents without converting the motion to a motion for
summary judgment. “When a court is presented with a Rule 12(b)(6) motion, it may consider the Complaint and any
exhibits attached thereto, public records, items appearing in the record of the case and exhibits attached to defendant’s
motion to dismiss so long as they are referred to in the Complaint and are central to the claims contained therein.”
Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008) (citation omitted).


                                                           2
Fuller defaulted on his obligations under the loan and the LMA, and Chase, through its counsel,

Schneiderman & Sherman, P.C., initiated a foreclosure by advertisement.                (Id. at 21-1 at

PageID.420.) The Property was initially noticed for a July 12, 2018, sheriff’s sale, and notice of the

sale was published for four consecutive weeks in The Climax Crescent, beginning on June 8, 2018.

(Id. at PageID.422.) The sale was postponed but was ultimately held on October 18, 2018. (ECF

Id. at PageID.421.) Chase purchased the Property at the sheriff’s sale. (Id. at PageID.420–21.)

Fuller’s right of redemption expired on April 19, 2019, pursuant to M.C.L. § 600.3238.

        Prior to the foreclosure, Fuller filed several Chapter 13 bankruptcy petitions. He filed the

first on May 12, 2017. That case was dismissed on June 16, 2017. (Id. at PageID.433.) Fuller filed

his second Chapter 13 petition on June 27, 2017. That case was dismissed on November 14, 2017.

(Id. at PageID.454.) Fuller filed his third Chapter 13 petition on January 26, 2018, which was

dismissed on May 4, 2018. (Id. at PageID.479.) Fuller filed his fourth Chapter 13 petition on March

18, 2019. The bankruptcy court dismissed that case on June 5, 2019, and barred Fuller from filing

another bankruptcy case until November 26, 2020. (Id. at PageID.98–99.)

        Fuller filed the instant case in Kalamazoo County Circuit Court on or about May 17, 2019,

approximately 28 days after the redemption period expired. Fuller alleges that he sought a loan

modification from Chase but that Chase denied his request for loss mitigation assistance and,

instead, initiated the foreclosure sale. (ECF No. 1-1 at PageID.21.) Elsewhere, Fuller alleges that

although he is “in active loan modification review,” Chase wrongfully proceeded with the

foreclosure. (Id. at PageID.18, 21–22.)

                                      II. MOTION STANDARD

        Pursuant to Federal Rule of Civil Procedure 8(a), a complaint must provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Detailed factual allegations are

not required, but “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

                                                   3
requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964–65 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 103 (1957)). The court must accept all of

the plaintiff’s factual allegations as true and construe the complaint in the light most favorable to

the plaintiff. Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009). The court must determine

whether the complaint contains “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570, 127 S. Ct. at 1974. “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009). Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly,

550 U.S. at 556, 127 S. Ct. at 1965). “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Id. at 1950 (quoting Fed. R. Civ. P. 8(a)(2)).

                                          III. DISCUSSION


A.     Trott Law

       Trott law argues in its motion that it is entitled to dismissal because it had nothing to do with

the foreclosure. Trott Law states that its first encounter with the incidents and transactions alleged

in the Complaint was when it received a copy of the Complaint. Trott Law notes that Fuller alleges

no fact suggesting that Trott Law was involved in the foreclosure in any capacity or respect or

engaged in any wrongdoing. The Court agrees. Fuller’s allegations, as well as the publicly

available documents pertaining to the foreclosure, show that Trott Law was not involved at all in

the foreclosure. The pertinent documents show that Schneiderman & Sherman, not Trott Law,


                                                  4
handled the foreclosure sale for Chase. Accordingly, Trott Law is entitled to dismissal as Fuller

alleges no basis to impose liability on this Defendant. Cf. Gilmore v. Corrs. Corp. of Am., 92 F.

App’x 188, 190 (6th Cir. 2004) (“Merely listing names in the caption of the complaint and alleging

constitutional violations in the body of the complaint is not enough to sustain recovery under §

1983.”).

B.     Defendant Sanderson

       Although Defendant Sanderson has not moved for dismissal, the Court’s review of the

Complaint shows that Fuller alleges no fact against her that could support a claim under any of the

theories that Fuller alleges. Fuller’s only allegation regarding Sanderson is that she is employed by

Schneiderman & Sanderson and that, in an October 2, 2018 telephone call, she told Fuller that Chase

and Schneiderman & Sherman were not auctioning his home and “the on-line advertisement ‘Live

Auction: Oct. 04, 10:00am [sic]’ at auction.com is not correct.” (ECF No. 1-1 at PageID.20.) Such

statement was true, as no auction or sale occurred on October 4, 2018. Moreover, Fuller fails to

allege how Sanderson’s alleged statement amounts to wrongful conduct.

C.     Defendant Dimon

       Defendant Dimon moves for dismissal because the Court lacks personal jurisdiction over

him. Dimon argues that Fuller fails to allege any facts showing that Dimon has sufficient contacts

with the State of Michigan to render the exercise of jurisdiction by this Court proper. In particular,

Dimon argues that Fuller fails to show that Dimon, a New York resident, has any personal contacts

with the State of Michigan or was personally involved with Fuller’s loan or the foreclosure. (ECF

No. 20 at PageID.246.)

       As noted, Fuller has failed to respond to Dimon’s motion within the prescribed time. Some

courts have noted that, where, as here, a nonmoving party fails to timely respond to a dispositive

motion, such failure could be considered a failure to prosecute, allowing for dismissal on that basis

                                                  5
alone. See e.g., Cruz v. Bank of Am., No. 12-11148, 2012 WL 2849419, at *1 (E.D. Mich. July 11,

2012). Nonetheless, the Court has reviewed Dimon’s motion and concludes that he has properly

supported his motion. That is, Dimon has shown that this Court has neither general jurisdiction nor

limited jurisdiction over Dimon pursuant to Michigan’s long-arm statutes. See M.C.L. §§ 600.701,

600.705. Moreover, Fuller fails to show that Dimon has “certain minimum contacts with [the

forum] such that maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 C. St. 154, 158 (1945)

(quoting Milliken v. Meyer, 311 U.S. 457, 463, 61 S. Ct. 339, 343 (1940)). In short, Fuller has failed

to come forth with facts showing that this Court has personal jurisdiction over Dimon. See

Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (“[I]n the face of a properly supported

motion for dismissal, the plaintiff may not stand on his pleading but must, by affidavit or otherwise,

set forth specific facts showing that the court has jurisdiction.”).

       Accordingly, Dimon will be dismissed for lack of personal jurisdiction.

D.     Chase and Schneiderman & Sherman

       1.      Fuller’s Foreclosure-Related Claims (Counts 1, 2, and 4) Provide No Basis to
               Invalidate the Sheriff’s Sale

       In Michigan, the rights of a mortgagor and mortgagee after foreclosure are controlled by

statute. Senters v. Ottawa Sav. Bank, FSB, 443 Mich. 45, 52, 503 N.W.2d 639, 642 (1993). The

foreclosure statute provides that once the redemption period has expired, all of the mortgagor’s

rights in the property are extinguished by operation of law. M.C.L. § 600.3236; see Piotrowski v.

State Land Office Bd., 302 Mich. 179, 187–88, 4 N.W.2d 514, 517 (1942). The six-month statutory

redemption period under M.C.L. § 600.3240 may not be extended absent a clear showing of fraud

or irregularity. Overton v. Mortg. Elec. Registration Sys., No. 284950, 2009 WL 1507342, at *1

(Mich. Ct. App. May 28, 2009) (per curiam) (citing Schulthies v. Barron, 16 Mich. App. 246,


                                                   6
247–48, 167 N.W.2d 784, 785 (1969) (per curiam)). The fraud or irregularity must be present in the

foreclosure process itself. Williams v. Pledged Prop. II, LLC, No. 12-1056, 2012 WL 6200270, at

*2 (6th Cir. Dec. 13, 2012). Thus, to upset the foreclosure once the redemption period has expired

“would require a strong case of fraud or irregularity, or some peculiar exigency.” United States v.

Garno, 974 F. Supp. 628, 633 (E.D. Mich. 1997) (citing Detroit Trust Co. v. Aqozzino, 280 Mich.

402, 405–06, 273 N.W. 747, 748 (1937) and Calaveras Timber Co. v. Mich. Trust Co., 278 Mich.

445, 450, 270 N.W. 743, 745 (1936)).

       Although Fuller alleges various fraud claims in his Complaint, he alleges no fraud or

irregularity in connection with the foreclosure. Fuller alleges no fact indicating that Chase and/or

Schneiderman & Sherman engaged in any act that prevented Fuller from stopping the sheriff’s sale

or curing the default.

       Moreover, Counts 1, 2, and 4 hinge entirely upon Fuller’s assertion that Chase failed to

comply with M.C.L. § 600.3205, which precluded a foreclosure if the lender had not, under certain

circumstances, determined whether the mortgagor qualified for a loan modification. Fuller’s

reliance on this statutory provision fails for the simple reason that the Michigan legislature repealed

M.C.L. §§ 600.3205a to 600.3205d effective June 30, 2013, and repealed M.C.L. § 600.3205

effective June 19, 2014—long before Chase foreclosed the Mortgage. See Mandingo v. PNC Bank

N.A., No. 2:15-cv-12079, 2017 WL 914026, at *3 (E.D. Mich. Mar. 8, 2017) (“As an initial

observation, the Court notes that the Sheriff’s Deed contains no reference to Mich. Comp. Laws. §

600.3205, which was repealed nearly one year before PNC published the deed. . . . Thus [the

plaintiff’s] claim related to Mich. Comp. Laws § 600.3205 fails as a matter of law.”); Lock v. Bank

of Am., No. 14-13223, 2015 WL 1637493, at *4 (E.D. Mich. Apr. 13, 2015) (“In the matter at hand,

Defendant’s foreclosure on Plaintiff’s home took place on July 8, 2014, over a year after the



                                                  7
effective repeal date of MCL 600.3205c and several weeks after the repeal date of MCL 600.3205.

Therefore, Plaintiff’s Counts I and II fail as a matter of law.”).

        2.      Fuller’s Breach of Contract/Implied Duty of Good Faith and Fair Dealing
                Claim Fails

        In Count 5, Fuller alleges that “Defendants”—although he does not say which

ones—breached the implied duty of good faith and fair dealing in a contractual relationship. In

particular, he alleges that “Defendants had the discretion to modify Plaintiffs’ [sic] loan in

accordance with HAMP and/or other loss mitigation programs.” (ECF No. 1-1 at PageID.28.)

        Initially, the Court notes that while Fuller identifies this claim as one for breach of contract,

he fails to cite any provision of the Mortgage or the loan documents that obligated Chase to modify

Fuller’s loan. Having discretion to do something does not, alone, amount to a contractual obligation.

See Bennett v. Bank of Am., N.A., 126 F. Supp. 3d 871, 881 (E.D. Ky. 2015) (“Because the

mortgaged [sic] contained no loan modification provisions, BANA could not have breached the

mortgage by failing to evaluate the Bennetts’ [sic] for a loan modification.”). Fuller is thus left with

his allegation that Chase breached the implied covenant of good faith and fair dealing. But this

claim fails as well, as Michigan law does not recognize a separate cause of action for breach of the

implied covenant of good faith and fair dealing apart from a claim for breach of the contract itself.

See Fodale v. Waste Mgmt. of Mich., Inc., 271 Mich. App. 11, 35, 718 N.W.2d 827, 841 (2006).

Because there was no breach of contract, there likewise was no breach of the implied covenant of

good faith and fair dealing.

        3.      Fuller’s Claim for Accounting Fails

        In Count 6, Fuller alleges that because his loan was pooled with other loans, Chase must

account to Fuller for any and all payments that Fuller made to provide a basis for the amount

claimed to be due and owing in order to avoid foreclosure. This claim fails because an accounting


                                                   8
“is not proper where either the parties’ contractual agreement or discovery is sufficient to determine

the amounts at issue.” Lawson v. Bank of Am., N.A., No. 12-cv-14326, 2014 WL 4374379, at *11

(E.D. Mich. Sept. 4, 2014). Here, an accounting is not proper because the amount owing on the loan

can be determined based on loan documents. Fuller offers nothing other than conclusory allegations

that Chase miscalculated the amount Fuller owed to avoid foreclosure.

       4.      Fuller’s Fraud Claims Fail

       In Counts 7, 8, and 13, Fuller alleges claims for intentional fraud, constructive fraud, and

fraud. The Court considers Count 13 duplicative of Count 7 but will analyze all three claims

together. The premise of Fuller’s fraud claims is that Defendants made misrepresentations to him

in order to trick him into foreclosure in order to obtain a windfall. Fuller alleges that the

misrepresentations concerned his payments

       In order to state a claim for fraud, a plaintiff must allege that: (1) the defendant made a

material misrepresentation; (2) the representation was false; (3) when the defendant made the

representation, the defendant knew that it was false, or made it recklessly, without knowledge of its

truth as a positive assertion; (4) the defendant made the representation with the intention that the

plaintiff would act upon it; (5) the plaintiff acted in reliance upon it; and (6) the plaintiff suffered

damage. M & D, Inc. v. W.B. McConkey, 231 Mich. App. 22, 26–27, 585 N.W.2d 33, 36 (1988).

Under Michigan law, a claim for constructive fraud is actual fraud without the element of intent.

Talton v. BAC Home Loans Servicing LP, 839 F. Supp. 2d 896, 913 (E.D. Mich. 2012).

       Defendants argue that, at the very least, Fuller’s fraud claims are deficient because they fail

to comply with Federal Rule of Civil Procedure 9(b)’a particularity requirement. Pursuant to Rule

9(b), a party alleging fraud must do so with “particularity,” although “[m]alice, intent, knowledge,

and other conditions of a person’s mind may be alleged generally.” The Sixth Circuit interprets

Rule 9(b) “liberally,” requiring a plaintiff to “allege the time, place, and content of the alleged

                                                   9
misrepresentation on which he or she relied; the fraudulent scheme; the fraudulent intent of the

defendants; and the injury resulting from the fraud.” Coffey v. Foamex L.P., 2 F.3d 157, 161–62

(6th Cir. 1993). In other words, a party alleging fraud must “‘(1) specify the statements that the

plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and when the statements

were made, and (4) explain why the statements were fraudulent.’” Frank v. Dana, 547 F.3d 564,

569–70 (6th Cir. 2008) (quoting Gupta v. Terra Nitrogen Corp., 10 F. Supp. 2d 879, 883 (N.D. Ohio

1998)). The particularity requirement serves “to provide a defendant fair notice of the substance of

a plaintiff’s claim in order that the defendant may prepare a responsive pleading.” Michaels Bldg.

Co. v. Ameritrust Co., N.A., 848 F.2d 674, 679 (6th Cir. 1988).

        In large part, the fraud claims fail to comply with Rule 9(b) because they are alleged in

generalities, referring to “representations” without identifying their content, when they were made,

and the person who made them. The misrepresentations concern the status of Fuller’s loan payments

and the status of Fuller’s loan; the foreclosure process and Fuller’s rights; and Defendants’ promise

to modify Fuller’s loan. (ECF No. 1-1 at PageID.29–30, 38.) Although Fuller fails to provide

details regarding the alleged misrepresentations, his fraud claims would fail even if he had complied

with Rule 9(b).

       First, the fraud claims are barred by Michigan’s statute of frauds to the extent that Fuller

alleges Chase promised to provide a loan modification. With regard to claims against financial

institutions, Michigan’s statute of frauds provides:

       (2) An action shall not be brought against a financial institution to enforce any of the
       following promises or commitments of the financial institution unless the promise
       or commitment is in writing and signed with an authorized signature by the financial
       institution:

       (a) A promise or commitment to lend money, grant or extend credit, or make any
       other financial accommodation.



                                                 10
       (b) A promise or commitment to renew, extend, modify, or permit a delay in
       repayment or performance of a loan, extension of credit, or other financial
       accommodation.

       (c) A promise or commitment to waive a provision of a loan, extension of credit, or
       other financial accommodation.

M.C.L. § 566.132(2). This provision applies to actions against financial institutions based upon a

promise to modify a loan and is “‘unambiguous.’” Ennis v. Wells Fargo Bank, N.A., No. 1:10-CV-

751, 2011 WL 1118669, at *3 (W.D. Mich. Mar. 25, 2011) (quoting Crown Tech. Park v. D & N

Bank, FSB, 242 Mich. App. 538, 550, 619 N.W.2d 66, 72 (2000)). Moreover, it applies to any

“claim—no matter its label—against a financial institution to enforce the terms of an oral promise

to waive a loan provision.” Crown Tech., 242 Mich. App. at 550, 619 N.W.2d at 72. Thus, Fuller’s

allegation that a representative of Chase told him that he would receive a loan modification if he

skipped his monthly mortgage payments is subject to dismissal.

       As for the alleged misrepresentations regarding the status of the loan and Fuller’s loan

payments, it appears that Fuller relies on his allegation that Chase told Step Forward of Michigan

that Fuller owed nearly $50,000 to bring his mortgage current, when his October 1, 2016, statement

said that he owed $22,969.86. (Id. at PageID.21, 46.) Fuller alleges that this representation was

material and was “made, among other reasons, in order to induce Plaintiffs [sic] to fall into default,

such that Defendants could foreclose and obtain a windfall profit.” (Id. at PageID.30.) Fuller

further alleges that Chase made the representation to Step Forward to preclude it from assisting

Fuller in bringing the Mortgage current because Step Forward does not assist borrowers if the

balance is over $30,000. (Id. at PageID.21.) Such representation does not support a fraud claim for

several reasons. First, by his own admission, Fuller was already in default, so he could not have

changed his position in reliance on the alleged misrepresentation. Moreover, Fuller fails to allege

that he suffered damage as a result of the alleged misrepresentation. That is, he does not allege that


                                                 11
he had no other means of applying for loss mitigation assistance without help from Step Forward,

nor does he allege facts showing that the outcome would have changed had he received assistance

from Step Forward. Moreover, Fuller alleges that Chase in fact reviewed him for loss mitigation

but “stated on October 15, 2018 [that] they would not modify [his] mortgage because they could not

‘improve [his] situation by 10%.’” (Id.)

       Finally, to the extent Fuller relies on the allegation that Chase misrepresented that the

Property was not listed on the website auction.com, his claim fails for several reasons. First, Fuller

fails to plead facts showing that Chase had any connection with auction.com or authorized it to list

the Property for sale. Second, Fuller fails to allege any fact showing that Chase’s alleged statement

that the Property would not be sold on October 4, 2018, was false, as the sheriff’s sale was in fact

held on October 18, 2018. Finally, Fuller cannot show how the alleged misrepresentation caused

him damage. That is, Fuller alleges no fact indicating that the alleged publication of the sale on

auction.com caused him injury or precluded him from paying the full balance due on the loan.

       5.      Fuller’s Michigan Regulation of Collection Practices Act Claim Fails

       In Count 5, Fuller alleges that Defendants violated Michigan’s Regulation of Collection

Practices Act (MRCPA) in various ways. Rather than alleging facts, Fuller parrots various

prohibited acts set forth in Section 2 of the MRCPA, M.C.L. § 445.252. Fuller alleges no fact

indicating how Defendants violated MRCPA. Such “vague and conclusory allegations” are

insufficient to state a claim that a defendant violated the MRCPA. Griffin v. JPMorgan Chase Bank,

N.A., No. 2:13-cv-10002, 2013 WL 6587870, at *5 (E.D. Mich. Dec. 16, 2013). Moreover, to the

extent Fuller relies on loan modification discussions or communications about foreclosure to support

his claim, his claim must fail because such communications do not fall within the scope of the

MRCPA. See Edgerton v. Nationstar Mortg., LLC, No. 18-12020, 2018 WL 7680610, at *10 (E.D.



                                                 12
Mich. Dec. 31, 2018), Rep. and Recommendation adopted, 2019 WL 1011108 (E.D. Mich. Mar. 4,

2019).

         6.     Fuller’s Claim for Violations of State Law Prohibiting Unfair and Deceptive
                Consumer Practices with Respect to Loan Servicing Fails

         In Count 11, Fuller alleges that Defendants violated the Michigan Consumer Mortgage

Protection Act, M.C.L. § 445.1634. This claim fails because “the Act does not provide a private

cause of action.” Dickinson v. Countrywide Home Loans, Inc., No. 1:10-CV-668, 2012 WL 163883,

at *5 (W.D. Mich. Jan. 19, 2012) (internal quotation marks omitted); Wiggins v. Nationstar Mortg.

LLC, No. 14-cv-12680, 2015 WL 4967137, at *6 n.2 (E.D. Mich. Aug. 20, 2015) (noting that the

Consumer Mortgage Protection Act provides no private cause of action, but “only for enforcement

by the commissioner [of insurance and financial services], the attorney general or a county

prosecutor” (citations omitted)).

         7.     Fuller’s Promissory Estoppel Claim Fails

         In Count 12, Fuller alleges a claim of promissory estoppel. A claim of promissory estoppel

is an equitable remedy and requires that there be “(1) a promise, (2) that the promisor should

reasonably have expected to induce action of a definite and substantial character on the part of

promisee, (3) which in fact produced reliance or forbearance . . . , and (4) in circumstances such that

the promise must be enforced if injustice is to be avoided.” Ardt v. Titan Ins. Co., 233 Mich. App.

685, 692, 593 N.W. 2d 215, 219 (1999). “The promise must be definite and clear, and the reliance

on it must be reasonable.” Zaremba Equip., Inc. v. Harco Nat’l Ins. Co., 280 Mich. App. 16, 41, 761

N.W.2d 151, 166 (2008) (citing Ypsilanti Twp. v. Gen. Motors Corp., 201 Mich. App. 128, 134, 506

N.W.2d 556, 559 (1993) (per curiam)).

         In support of his claim, Fuller alleges that Chase “made a clear and definite promise, of a

loan modification,” (ECF No. 1-1 at PageID.37), based on Chase’s August 2016 request that Fuller


                                                  13
not make his monthly payments so that he could qualify for a loan modification. (Id. at PageID.36.)

Fuller’s claim fails because the alleged request does not amount to a definite and clear promise to

make a loan modification. At best, it was an offer to review Fuller for a loan modification—which

Fuller alleges Chase did. (Id. at PageID.21.) Fuller also fails to show how he relied to his detriment

on Chase’s alleged promise. See Aero Taxi-Rockford v. Gen. Motors Corp., No. 259565, 2006 WL

1479915, at *9 (Mich. Ct. App. May 30, 2006) (per curiam) (noting that “detrimental reliance is an

element of . . . promissory estoppel”). Because Fuller was already in default, his position did not

change when he elected not to make his monthly payments.

       Finally, to the extent Fuller relies on an alleged oral promise to modify his loan as the basis

for his promissory estoppel claim, such claim is barred by Michigan’s statute of frauds. See Smith

v. Bank of Am. Corp., 485 F. App’x 749, 753 (6th Cir. 2012); Blackward Props., LLC v. Bank of

Am., 476 F. App’x 639, 641–42 (6th Cir. 2012).

       8.      Fuller’s Intentional Infliction of Emotional Distress Claim Fails

       In Count 14, Fuller alleges a claim of intentional infliction of emotional distress, based on

Chase’s conduct in foreclosing the Mortgage. The elements of an intentional infliction of emotional

distress claim are: (1) extreme and outrageous conduct; (2) intent or recklessness; (3) causation; and

(4) severe emotional distress. See Hayley v. Allstate Ins. Co., 262 Mich. App. 571, 577, 686 N.W.2d

273, 276 (2004). “The conduct complained of must be ‘so outrageous in character, and so extreme

in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious and

utterly intolerable in a civilized community.’” Id. at 577, 686 N.W.2d at 276-77 (quoting Graham

v. Ford, 237 Mich. App. 670, 674, 604 N.W.2d 713, 716 (1999). A defendant may not be held liable

for mere insults, indignities, threats, annoyances, petty oppressions, or other trivialities. See Lewis

v. LeGrow, 258 Mich. App. 175, 196, 670 N.W.2d 675, 689 (2003).



                                                  14
        Fuller’s claim fails because his allegations fail to show extreme or outrageous conduct by

Chase or any other Defendant. Instead, Chase and the other Defendants engaged in conduct that is

common when a lender attempts to work out, and eventually forecloses on, a delinquent mortgage

loan. Moreover, “in Michigan, the extreme and outrageous standard is not satisfied when the

plaintiff essentially claims that the defendant breached contracts with him in various ways and

foreclosed on his property.” Dahl v. First Franklin Loan Servs., No. 13-13599, 2014 WL 6686769,

at *8 (E.D. Mich. Nov. 26, 2014) (internal quotation marks and brackets omitted). Such is the case

here.

        9.     Fuller’s Claims of Civil Conspiracy and Vicarious Liability Fail

        Count 3 alleges a claim for civil conspiracy. Fuller alleges, in conclusory fashion, that:

        Defendants have illegally, maliciously, and/or wrongfully conspired with one
        another with the intent to breach the Mortgage and/or the Note and/or to commit the
        torts of fraud and/or constructive fraud, and/or have further conspired to violate the
        Michigan and Federal Fair Debt Collection Practices Act and/or the various other
        torts alleged within the Counts contained within this Complaint, for the improper
        purpose of forcing Plaintiffs [sic] into foreclosure as soon as possible, such that they
        can effectuate a bailout and/or cash in on the ABS or a mortgage insurance policy,
        a portion of which would be shared in the form of a foreclosure servicing bonus with
        Chase.

(ECF No. 1-1 at PageID.26.) This claim fails because, for the reasons set forth above, Fuller’s

breach of contract and fraud claims are without merit. “‘[A] claim for civil conspiracy may not exist

in the air; it is necessary to prove a separate, actionable tort.’” Petroleum Enhancer, LLC v.

Woodward, 690 F.3d 757, 769 (6th Cir. 2012) (quoting Early Detection Ctr., P.C. v. N.Y. Life Ins.

Co., 157 Mich. App. 618, 631, 403 N.W.2d 830, 836 (1986)). Moreover, Fuller completely fails to

allege any fact suggesting that Defendants engaged in concerted action to accomplish an unlawful

purpose or to accomplish a lawful purpose by unlawful means. Id.

        In Count 10, Fuller alleges a claim for vicarious liability, stating that “Jamie Dimon

Chairman & CEO, JPMorgan Chase Bank, N.A. is vicariously liable for the actions of the

                                                  15
employees.” (ECF No. 1-1 at PageID.34.) However, “vicarious liability is not an independent cause

of action. Rather, vicarious liability is the theory utilized to impose a cause of action of negligence

against an employer for the negligent acts of its employees.” AeroFund Fin., Inc. v. Sexton

Landscape, Inc., No. 2:16-cv-13730, 2018 WL 6809185, at *4 (E.D. Mich. Sept. 29, 2018) (internal

quotation marks omitted). Fuller has not alleged a claim of negligence against Chase. Accordingly,

the principal of vicarious liability has no application in this case.

        10.       Fuller’s Claim for Temporary and Preliminary Injunctive Relief Fails

        In Count 15, Fuller alleges a claim for preliminary and injunctive relief. However, injunctive

relief is a remedy, not a cause of action. Cruz v. Capital One, N.A., 192 F. Supp. 3d 832, 838 (E.D.

Mich. 2016). Regardless, such relief is appropriate only where the circumstances demand it. Leary

v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000). Injunctive relief is not appropriate in this case

because Fuller has shown no likelihood of success. See Mich. State AFL-CIO v. Miller, 103 F.3d

1240, 1249 (6th Cir. 1997) (noting that “a preliminary injunction issued where there is simply no

likelihood of success on the merits must be reversed”). Because all of Fuller’s claims fail as a

matter of law, there is no basis for issuance of injunctive relief.

                                         IV. CONCLUSION

        For the foregoing reasons, the Court will grant Defendants’ motions to dismiss and dismiss

Fuller’s Complaint with prejudice. In addition, Fuller’s motion for a temporary restraining order

will be denied.

        An Order consistent with this Opinion will be entered.



Dated: October 30, 2019                                       /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                        UNITED STATES DISTRICT JUDGE



                                                  16
